Entered: February 27th, 2020
                               Case 19-17930      Doc 53   Filed 02/27/20     Page 1 of 1
Signed: February 27th, 2020

DENIED
DENIED WITHOUT PREJUDICE. FEE TO RE-OPEN CASE REMAINS
UNPAID AND THERE IS NO STATUTORY BASIS FOR WAIVER.




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                              at Baltimore
                                     In re:   Case No.: 19−17930 − NVA    Chapter: 7

Paris Sharean Crosby
Debtor




                                                              D
                               ORDER VACATING ORDER DISMISSING CASE
This matter comes before the Court on the motion of the Debtor to reconsider its Order dismissing this case. The
                                                   IE
Court having considered the motion, it is, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the Order dismissing this case is vacated.

cc:    Debtor
                                EN

       Attorney for Debtor − PRO SE
       Case Trustee − Monique D. Almy
       U.S. Trustee
       All Creditors

                                                    End of Order
40x08 (rev. 01/14/2013) − rhegerle
                     D
